                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 CHARLES COFFERY GODEAUX                          *     CIVIL ACTION NO. 3:18-cv-0929

 vs.                                              *     JUDGE TERRY A. DOUGHTY

 MIKE TUBBS ET AL.                                *     MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’ motion for

summary judgment [Doc. No. 29] is GRANTED and Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE, but with prejudice for the purpose of proceeding in forma pauperis

pursuant to 28 U.S.C. § 1915.

          Monroe, Louisiana, this 5th day of August, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
